Citation Nr: 1706241	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicide agents.

3.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1968 that included service in Vietnam from June 1966 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from April 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were remanded in May 2015 for additional development, which was accomplished.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so his exposure to herbicide agents is presumed.

2.  There is no probative evidence peripheral neuropathy of the extremities manifested in service or within the first year after separation from service, and the more probative evidence indicates there is no etiological link between the Veteran's current bilateral upper extremity and lower extremity peripheral neuropathy and his military service, to include exposure to herbicide agents.

3.  The Veteran's service-connected disability does not render him unable to secure and maintain substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities to include as due to exposure to herbicide agents have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See October 2008 VCAA/DTA Letter.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the electronic claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

A medical opinion was also obtained, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Development set out in the May 2015 remand was accomplished, and the VA obtained an examination and opinions that are adequate to decide the claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II. Legal Criteria and Analysis

Service Connection

The Veteran contends that his peripheral neuropathy is related to his military service, to include exposure to herbicide agents in Vietnam.

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763(Sept. 6, 2013). 

It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has diagnoses of peripheral neuropathy of the bilateral upper and lower extremities, which he contends is the result of this military service.

He served in Vietnam during the Vietnam era.  See VA 21-3101 received September 2005.  Therefore, his exposure to Agent Orange/herbicide agents is presumed.  

However, as noted, in order to be afforded the presumption of service connection for peripheral neuropathy on the basis of Agent Orange exposure, early onset peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

The Veteran served in Vietnam from June 1966 to June 1967.  See VA 21-3101 received September 2005.  Since he was still in service for more than one year after he left Vietnam, his peripheral neuropathy would have to have manifested to at least a compensable degree while he was still on active duty in order for the presumption based on herbicide agent exposure to apply.  However, service treatment records show no indication that he had any symptoms that might be associated with peripheral neuropathy.  See STR - Medical.  Moreover, while there are no available treatment records that date back to the period right after he separated from service, the records that are available do not show a diagnosis of peripheral neuropathy until September 2008.  See pages 20 and 25 and 68 of Medical Treatment record - Government Facility received October 2008.  Thus, service connection on this presumptive basis is not warranted.  

Likewise, service connection as a chronic disease under 38 C.F.R. § 3.309 is also not available because his peripheral neuropathy did not manifest to a compensable degree within the first year after he separated from service.  

Even though there was no diagnosis made for peripheral neuropathy until many decades after service, the Veteran asserts that he had an onset of symptoms in 1969 that involved numbness and tingling in his right leg and that he did not seek treatment until 1971 when it had worsened.  He added that while the physician found no pathology he continued to have symptoms, and after seeking treatment years later three MRIs revealed no abnormal findings.  The Veteran currently reported having symptoms in all four extremities.  See Correspondence received September 2008.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As a layperson, the Veteran is competent to report the symptoms he experienced.  In weighing credibility, VA may consider many factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

While it may be plausible the Veteran had some symptoms shortly after service, when his statement is viewed in the context of the other evidence of record it is not found to be sufficiently credible to establish the onset of peripheral neuropathy symptoms in the years after service.  See Baldwin v. West, 13 Vet. App. 1 (1999); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

There are several post-service treatment records that show the Veteran reported that the onset of symptoms was years after service.  In April 2001, the Veteran reported that he retired in 1998 and that shortly thereafter he began to notice symptoms in his legs.  See page 15 of Medical Treatment Record - Non-Government Facility received November 2008.  In March 2003, he reported an onset of numbness and tingling in his lower extremities in 1999.  Right upper extremity symptoms began in 1997.  See page 1 of Medical Treatment Record - Non-Government Facility received in November 2008.  An October 2005 rheumatology notes shows that the Veteran reported having a 6 year history of bilateral leg pain.  See pages 23 and 24 of Medical Treatment record - Government Facility received November 2006.  On a January 2016 VA mental health examination and a February 2016 VA peripheral nerve examination, the Veteran reported that his symptoms began in the 1970s, so at least two years after service.  See C&P Exams received January and February 2016.

In light of the overall evidence, the Board finds the treatment records to be more credible and probative on the basis that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  Therefore, while the Veteran is competent, his assertion that symptoms began in the first post-service year and continued is not credible in light of the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board also notes that the Veteran has not alleged continuity of symptomatology since service as he reported it began in 1969, nor does the record support such a finding.  Thus, service connection is not available on this basis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though it is apparent the Veteran had complaints and symptoms that predated the diagnoses in 2008, the record shows he had various work-ups over the years prior to 2008 that revealed no evidence of peripheral neuropathy.  Notably, a NCS/EMG conducted in March 2001 for the lower extremities was within normal limits.  See page 9 of Medical Treatment record - Government Facility received November 2008.  Furthermore, an October 2005 rheumatology clinic record shows the Veteran reported having a history of bilateral leg pain and that he had been worked up by an outside provider with negative results.  See pages 23 to 26 of Medical Treatment record - Government Facility received November 2006.  In light of negative findings in these records, there is no evidence that early complaints and symptoms are related to his current peripheral neuropathy, which was diagnosed in 2008.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  

Since service connection is not available on a presumptive basis, favorable nexus evidence is needed to grant the claim.

Aside from the Veteran's contention that his peripheral neuropathy is related to service and more specifically in-service exposure to Agent Orange, there is no probative evidence of record to support his belief.  

An article on Agent Orange from June 2006 was submitted that discusses Agent Orange, the harm caused by certain chemicals contained in it, and areas where the military used defoliant it, including Vietnam.  See Correspondence received May 2009.  It does not present probative evidence of a nexus between the Veteran's peripheral neuropathy and Agent Orange exposure.  

There is some evidence that suggests the Veteran's peripheral neuropathy may be related to Agent Orange exposure.  One records notes "peripheral neuropathy due to Agent Orange exposure" while a later records states "[r]ecently diagnosed with neuropathy which may be related to agent orange exposure".  See pages 43 and 51of Medical Treatment record - Government Facility received April 2010.  While these statements appear to be favorable to the Veteran's claim, there is no rationale attached to them.  As a result, they lack in probative value to grant the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran was afforded a VA examination in February 2016 and based on the examination and review of the records the clinician offered unfavorable opinions.  She opined that it is not at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the upper and lower extremities either began during or is otherwise caused by or related to injury, disease, or other event in active service including exposure to Agent Orange while serving in Vietnam.  She stated that a review of VBMS shows that the overwhelming medical evidence documents the onset of his complaint of numbness of the hands and feet to be years after leaving military service in 1968.  Service in Vietnam has been verified as from June 6, 1966 through June 4, 1967 and during the verbal history of this evaluation he stated that the numbness of the right leg started in the 1970s.  The clinician also noted that this is more than 2 years after Agent Orange exposure.  

In support of her opinion she noted pertinent records in the file from February 2001 to January 2016 that outline his reported history, complaints, and clinical findings.  She specifically notes the record in February 2001 that shows the Veteran complained of right leg pain for seven years.  X-rays of the lumbar spine obtained 3-20-01 showed degenerative changes present at the L5-S1 level.  The electrodiagnostic study obtained March 2001 showed that the bilateral tibial and bilateral peroneal nerves were within the limits of normal.  The bilateral sural nerves were normal.  There was no evidence of nerve entrapment or radiculopathy.  The bone scan obtained in March 2001 showed mild periarticular uptake demonstrated at several sites possibly representing degenerative changes.  The MRI of the lumbar spine obtained in March 2001 showed mild multilevel degenerative changes particularly L5-S1, degenerative foraminal narrowing at the L5-S1 level being mild to moderate in degree on the left side and mild in degree on the right side.  The degenerative changes could impinge on either of the L5 nerve roots, an 8 mm mass (synovial cyst) right L3-4 facet joint related to facet arthropathy mildly indents the right posterior lateral aspect of the thecal sac; they are findings probably representing a 1.8 cm hemangioma in the right side of the T12 vertebral body.  An initial consult in April 2001 with Dr. T. G notes that the Veteran retired in 1998 and shortly thereafter he began noticing pain primarily when he was sitting in a car.  The pain went from his buttocks down to the back of his knee.  He has no significant pain below the knee or up into his back.  It was made better with walking but he had difficulty with extended walking.  He said that his legs felt fatigued after walking just a short distance.  The impression was posterior right leg pain with sitting (particularly in car or on hard surface), which was probably just anatomical for him, and bilateral leg fatigue with ambulation, which may be signs of early vascular disease or de-conditioning.  After further questioning it was revealed that he had been exercising on a stair stepper for about two weeks and had noticed some improvement.  Per this note, the lower extremity complaint started after 1998, more than 20 years after leaving Vietnam.

The Veteran was seen in March 2003 and reported complaints of numbness and tingling in his lower extremities; these symptoms developed back in 1999.  He described his symptoms as a tingling or sometimes a numbness that developed in both of his hips after a long period of sitting.  If he arose and began walking, after some initial stiffness these symptoms will resolve.  He had a MRI of the lumbar spine December 2002 which was essentially normal.  At L5-S1 there was some disc desiccation with a small central disc bulge abutting the anterior thecal sac and a mention of left facet spondylosis mildly narrowing the left neural foramen.  The recommended MRI cord screen showed a hemangioma at approximately T12.  At L5-S1 there was some mild disc desiccation.  There was no substantial disc herniation or central or foraminal stenosis.  A May 2003 an electrodiagnostic study of the right upper and lower extremities identified a substantial right carpal tunnel syndrome.  The physician did not identify evidence of a cervical or a lumbar radiculopathy or a peripheral neuropathy.  The right leg was normal.  The Veteran was subsequently referred for a right carpal tunnel release.

The Veteran was seen by a rheumatologist in October 2005 for a complaint of bilateral leg pains from the thigh to the foot ongoing for 6 years.  A progress note Dated in February 2009 notes the Veteran complained of needles and pin sensation in the feet after sitting for a while.  It was noted that he was diagnosed with peripheral neuropathy by a neurologist after a nerve conduction study obtained in October 2008 showed evidence of left sural neuropathy and bilateral tibial neuropathy.  

The VA examining clinician stated that a nexus between the Veteran's current symptoms and Agent Orange exposure could not be established.  The Veteran's idiopathic peripheral neuropathy started more than 15 years after service and she found this the basis for it being unrelated to Agent Orange exposure.  She also opined carpel tunnel syndrome of the right upper extremity is unrelated to Agent Orange and that cervical radiculopathy of the left upper extremity resolved after cervical disc fusion surgery.  The clinician also noted that records showed the Veteran reported numbness in his legs began after an injury.  

This opinion is uncontested by any of the other probative medical evidence of record.  Based on the report as a whole, the Board finds it probative since it clearly demonstrates familiarity with the Veteran's medical history and includes references to supporting documentation.  Thus, the Board finds that the more probative evidence of record as to the etiology of the Veteran's peripheral neuropathy in the upper and lower extremities is against the claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  There is no reasonable doubt to resolve in the Veteran's favor.

Accordingly, service connection is denied.

TDIU

The Veteran contends that he is unable to work due to his service-connected disability.

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The appropriateness of assigned a TDIU on a "staged rating" basis (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is also necessary.  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321 (b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, consideration must be given to the veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted).

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran only has one service-connected disability, which is chloracne and it is rated 10 percent disabling.  Since his disability does not meet the schedular requirements, the claim must be considered on an extra-schedular basis.  

The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected skin disability preclude substantial gainful employment.

The Veteran has a high school education and he worked for 26 years doing sewer repair and clean up before retiring.  After retirement he worked another 10 years as a school bus driver.  See page 9 of C&P Exam received February 2016.

VA examinations that evaluated his skin disability were conducted in 2008, 2009, 2012, and 2014, and none indicate that it precludes him from engaging in substantially gainful employment.  On the 2008 examination the Veteran stated that he was not functionally impaired due to his skin condition and each of the other examination reports specifically note that the Veteran's skin condition does not impact his ability to work.  See VA examinations received September 2008, December 2009, October 2012, and August 2014.

The Board finds these factors discussed above outweigh the Veteran's statements to the effect that he does not believe that he can work due to service-connected disability.  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has not submitted nor does the record contain sufficient evidence of unemployability due to his service-connected disability to warrant referring the matter to the Director, Compensation and Pension Service for consideration.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. §§ 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal therefore is denied.


ORDER

Service connection for bilateral upper extremity and bilateral lower extremity peripheral neuropathy is denied.

A TDIU rating is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


